DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 3, 5-6, 10-11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0284876 to Moorlag et al. (“Moorlag”) in view of Barron et al.; The Effect of Temperature on Conductivity Measurement; TSP, 2005, Vol.7; “Barron”.
	With regard to Claims 1, 3, 11, and 13, Moorlag teaches a method of identifying imperfections in additively manufactured materials wherein a sample piece is constructed including 3D printed conductive composite material which is then employed in electrical measurements, including resistance and conductivity, to indicate the presence and extent of defects in the printed object (see Abstract; ¶¶ [0009], [0024]-[0025], [0028]-[0033]).  According to Moorlag, measured values are compared to a look-up table of known values in order to 
	Further with regard to Claims 1 and 11, and with regard to Claims 5 and 14, comparison of a measured value to a known value in the method of Moorlag impliedly contemplates a like-to-like comparison of sample and target objects as claimed.  Moorlag seeks to anticipate structural compromise in 3D printed objects via measurement of produced objects and comparison with design measurements.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have produced a batch of objects with the aspirational that such objects be identical to an initially produced design object template from which reference measurements were derived, and to have compared each object in the batch at least to the design template object in order to verify fidelity thereto.
	With regard to Claims 6, 10, and 16-17, Moorlag teaches performance of measurements by a multimeter capable of measuring inductance, conductivity, and resistance (see ¶¶ [0028]-[0033]; Examples 2, 14 and Comparative Example E).
3.	Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moorlag in view of Barron as applied to Claims 1 and 11, and further in view of US 2012/0235693 to H. Feng (“Feng”).
With regard to Claims 7-9 and 18-20, Moorlag teaches clipping electrodes to test pieces (see Example 14); however the reference does not expressly teach multi-point measurements as claimed.  Feng is similarly directed to inspection of manufactured articles via electrical measurements (see Abstract), and teaches sensitivity of such measuring is improved by using a plurality of electrode pairs arranged across the surface of a tested article (see ¶ [0038]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was field to have conducted measurements across a plurality of portions of tested articles in the method of Moorlag in order to enhance the sensitivity of measurements as taught by Feng.
Response to Arguments
	Applicant’s arguments filed 07 April 2021 have been fully considered.  Cancellation of Claims 2 and 12 obviates the rejections thereof previously set forth under 35 U.S.C. § 112.
Applicant argues that Moorlag does not disclose consideration of the dimensions of the sample piece, and therefore does not teach, suggest, or motivate one of ordinary skill in the art to conduct the method of Claims 1 and 11 as amended (see Response at Pgs. 6-7).  This is not found persuasive.  As noted, Moorlag is directed to anticipating and indicating structural defects in objects produced by a three-dimensional printing process.  The reference is thus implicitly directed to the consideration- and execution-of dimensional reckoning as regards the produced objects.  Three-dimensional printing is recognized in the art as a technique for repeatedly producing objects, based on a design input, having the same dimensions as said input.  It is thus considered obvious to one of ordinary skill in the art to employ the process and techniques of Moorlag in order to repeatedly produce objects having dimensional fidelity to one another.
Accordingly, the grounds of rejection are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715